Citation Nr: 1021141	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-26 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from May 1968 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has hearing loss and tinnitus 
and that they are related to noise exposure during military 
service.  More specifically, he stated that during his time 
in service he was exposed to artillery fire, including guns 
and artillery rounds.  

The Veteran's service treatment records include an April 1968 
pre-induction report of medical history where the Veteran 
indicated that he had ear trouble prior to service; however, 
the pre-induction report of medical examination dated in 
April 1968 reported normal ears and normal hearing.  The 
Veteran's December 1969 separation report of medical history 
also indicated that the Veteran experienced ear trouble; 
however the service treatment records do not show any 
complaints, findings, or treatment for ear trouble or hearing 
loss.  

The Veteran's claims file contains a private treatment note 
from Perdue, Inc. dated in August 1995 which indicate present 
hearing loss.  Additionally, there is a February 2007 VA 
audiology consult which showed mild to moderate high 
frequency bilateral sensorineural hearing loss and noted that 
the Veteran also reported bilateral high pitched tinnitus.  
The examiner stated that there was a history of military and 
industrial noise exposure.  

The Board notes that the Veteran has not been afforded a VA 
examination to determine the etiology of his claimed hearing 
loss and tinnitus.  The Board further finds the Veteran's 
claims credible and consistent with his service.  Where, 
after a review of the available evidence, the VA determines 
that the evidence of record does not contain competent 
medical evidence to decide the claim and indicates that the 
claimed disability or symptoms may be associated with the 
Veteran's service, the Veteran must be provided with a 
medical examination.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Veteran should therefore be afforded a VA 
examination in order to obtain an opinion as to whether the 
Veteran's bilateral hearing loss or his tinnitus was incurred 
in or aggravated by service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for his hearing 
loss and tinnitus.  After the Veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims file should be associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If records identified by the Veteran 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The Veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  The Veteran should be afforded a VA 
audiological examination to determine:

a)  Whether it is at least as likely as 
not (i.e. a 50 percent probability or 
greater) that bilateral hearing loss 
had its onset in or is otherwise 
related to the Veteran's period of 
military service, and
	
b)  Whether it is at least as likely as 
not (i.e. a 50 percent probability or 
greater) that tinnitus had its onset in 
or is otherwise related to the 
Veteran's period of military service.

The claims file must be provided to and 
reviewed by the examiner in conjunction 
with the examinations.  Any tests or 
studies deemed necessary should be 
conducted, to specifically include 
audiometric testing.

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.  A 
complete rationale should be given for all 
opinions and should be based on 
examination findings, historical records, 
and medical principles.

3.  The VA examination report should then 
be reviewed to ensure that all requested 
findings, opinions, and conclusions have 
been fully addressed by the examiner.  If 
not, the examination report should be 
returned to the examiner for completion.  

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


